Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 1 and its dependent claims are allowable because Claim 1 specifically requires a drain passage configured to drain the hydraulic fluid upstream of the flow rate control valve; and an unloading valve shiftable between a full-closing position to close the drain passage and a full-opening position to open the drain passage.  
Claim 9 and its dependent claims are allowable because Claim 9 specifically requires a fan driving device that includes a motor housing including a first introduction port; a fan rotation controller that includes a valve housing disposed apart from the motor housing and including an output port; and an external fluid passage fluidly connecting the first introduction port of the motor housing to the output port of the valve housing.  
Claim 14 and its dependent claims are allowable because Claim 14 specifically requires a  controller to control the flow rate control valve and the directional control valve, wherein the controller, when changing the flow direction of hydraulic fluid for driving the fan motor, is configured or programmed to gradually open the flow rate control valve until the flow rate control valve becomes fully open to minimize a rotation speed of the first fan, and to output a control signal to the directional control valve to change the flow direction of the hydraulic fluid while the rotation sped of the first fan is minimized.
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LESLIE whose telephone number is (571)272-4819. The examiner can normally be reached M - F 8 am - 4-30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745
February 25, 2022